DETAILED ACTION
Status of Claims:  
Claims 1, 3-10 and 13-20 are pending.
Claims 3-4, 6, 8 and 13-19 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Nov. 9, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the non-Final Office Action mailed Aug. 31, 2021. Objects which have not been overcome are repeated herein.

Response to Arguments
Applicant's arguments filed Nov. 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues that a skilled person would not add water to the Murthy waste activated sludge in order to change its viscosity and then treat the modified sludge using conditions for the lower viscosity solids because this is contrary to the principle of operation of Murthy’s method, and therefore a skilled person would interpret Murthy to disclose that waste activated sludge should be hydrolyzed at a temperature of 100 to 180°C and thus would not consider treating waste activated sludge within the temperature range disclosed by Binning. To clarify, the addition of water was with reference to an operation of the method of Binning, see col. 5, lines 55-56. However, these arguments are not 
Applicant argues that Murthy is distinguishing in para. 0042 the viscosity of different solids themselves and not distinguishing between the viscosity of the streams.  This argument is not persuasive because Murthy teaches throughout its disclosure that viscosity is with reference to the stream (see para. 0044: dewater or thicken the stream to modify the solids concentration in order to manage the viscosities of the streams; para. 0055 and 0068: control of viscosity characteristics using solids dilution).
Applicant argues that that the specific combination of treatment temperatures and duration are commensurate in scope and that unpredictable benefit is demonstrated at least with regard to methane production per unit of volatile solids. This argument is not persuasive because Applicant has not established how the data provided in para. 0021 of the instant specification is unexpected and significant for the parameters of claim 19 (see MPEP § 716.02 (b) and (d)(II)).  The data does not disclose for comparison the results of, for example, a combination of initially treating for 1.5 days at 50°C and subsequently for 1.5 days at 35°C and a combination of initially treating for 1.5 days at 60°C and subsequently for 1.5 days at 50°C.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Regarding claim 5, the phrase “the sludge” in lines 2-3 should be –the WWTP sludge comprising waste activated sludge--.
Regarding claim 14, the phrase “the sludge” in line 3 should be –the WWTP sludge comprising waste activated sludge--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (US 7,452,466 B2) in view of Murthy et al. (US 2018/0086656 A1).

Regarding claim 1, Binning teaches a method for pre-treating a wastewater treatment plant (WWTP) sludge (sewage sludge) (see Binning, col. 13, Summary Table) before anaerobic digestion (a hydrolyzation phase (5), followed by fermentation phases (7,8,9)) (see Abstract; Fig. 2), the method comprising the steps of: 

maintaining the WWTP sludge under anaerobic conditions at a temperature in the range of 35 to 70 °C for a period of between 1 and 6 days including holding the WWTP sludge within the period at a temperature of at least 55°C for 24 hours or more (this step is considered optional because the alternative maintaining step with initial and subsequent conditions is taught by Binning).
Binning does not explicitly teach initially maintaining at 62°C, however, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 I), and thus 50 to 70 degrees centigrade +/-5°C disclosed by Binning makes obvious the claimed range of 55 to 62°C.
Binning additionally discloses that the temperature and reaction time are result-effective variables (the reaction temperature for hydrolysis can be, for specific biomasses, decreased or increased; reaction time depends on the type of biomass) (see col. 6, lines 9-12) and that reaction times may be more than 24 hours or less than 1 hour (in col. 6, lines 10-11, the recitation of the term “usually” suggests a range wider than the disclosed range of 1 to 24 hours is possible). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the Binning reaction temperature and time during routine experimentation to optimize hydrolysis of the specific biomass 
Binning does not explicitly teach the WWTP sludge is a WWTP sludge comprising waste activated sludge.
Murthy teaches a method for pre-treating a WWTP sludge comprising waste activated sludge before anaerobic digestion comprising the step of initially maintaining the WWTP sludge comprising waste activated sludge at a temperature in the range of 60 to 62°C and subsequently maintaining the WWTP sludge comprising waste activated sludge at a temperature in a range from 35-70°C (waste activated sludge and primary sludge feed a Thermal Hydrolysis before being mixed in an Anaerobic digester; temperature of wastewater solids is increased between 60 and 220 degrees Celsius (see para. 0004 and 0041).
Murthy does not explicitly teach initially maintaining at 55 to 62°C, however, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 I), and thus between 60 and 220 degrees Celsius disclosed by Murthy makes obvious the claimed range of 55 to 62°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the WWTP sludge of Binning to include WWTP sludge comprising waste activated sludge as taught by Murthy because Murthy discloses that waste activated sludge can undergo pre-treatment at the Binning temperatures to achieve thermal hydrolysis (between 60 and 220 degrees Celsius, where <180C. is thermal hydrolysis) (see Murthy, para. 0041), where Binning also relies on thermal hydrolysis to pre-treat the WWTP sludge before anaerobic digestion, and thus the combination of the Murthy WWTP sludge comprising waste activated sludge with the Binning WWTP sludge achieves predictable results to pre-treat Murthy’s WWTP sludge comprising waste activated sludge before anaerobic digestion.

Regarding claim 3, Binning, as modified by Murthy, teaches the method of claim 1 wherein the wastewater treatment plant (WWTP) sludge comprising waste activated sludge is subsequently maintained at a temperature in the range of 35 to 50°C (fat hydrolysis at an ambient temperature of from about 30 to 50 degrees centigrade; maintain the process temperature in the specific vessel at the desired temperature +/-5°C; multiple, such as two or three, hydrolysis containers connected sequentially may be operated at the temperatures optimal, respectively, for each sugar, protein or fat hydrolysis, thus it would have been obvious to one of ordinary skill in the art before the effective filing date to consider initially maintaining at the temperature for sugar and/or protein hydrolysis as described for claim 1 and subsequently maintaining at the temperature for fat hydrolysis, with optimization of the reaction time during routine experimentation as noted for claim 1) (see Binning, col. 6, lines 19-21 and 23-47; col. 7, lines 24-25).

Regarding claim 4, Binning, as modified by Murthy, teaches the method of claim 1 wherein the wastewater treatment plant (WWTP) sludge comprising waste activated sludge is held at a temperature of at least 55°C for 24 hours or more (these limitations are interpreted to be associated with the maintaining step at a temperature in a range from 35-70°C for a period of between 1 and 6 days, and as said maintaining step is considered to be optional due to a teaching by Binning of the alternative maintaining step with initial and subsequent conditions (see claim 1 above), the limitations of claim 4 are accordingly also considered to be optional).

Regarding claim 5, Binning, as modified by Murthy, teaches the method of claim 1 further comprising adjusting one or both of the initial or subsequent temperature (adjusting the temperature during hydrolysis) (see Binning, col. 5, lines 54-55) considering measurements of one or both of pH of 
Alternatively, regarding claim 5, if it is presumed that the method of Binning, as modified by Murthy, does not inherently include monitoring and adjusting of pre-treatment pH and temperature considering pre-treatment pH and temperature measurements, Binning teaches the method of claim 1 further comprising adjusting one or both of the initial or subsequent temperature (adjusting the temperature during hydrolysis) (see Binning, col. 5, lines 54-55), and also teaches taking measurements of one or both of pH of the sludge during or after pre-treatment (hydrolysis and acidification are performed under specific surveillance and monitoring of the temperature and of the pH value) (see Binning, col. 7, lines 3-7; col. 8, lines 4-9) or measurements of biogas production in a downstream digester (measurement of biogas production is considered to be optional because Binning teaches measurement of pH of the sludge).
Presuming Binning, as modified by Murthy, does not explicitly teach that the adjusting one or both of the initial or subsequent temperature is through considering measurements of one or both of pH of the sludge during or after pre-treatment or biogas production in a downstream digester, Binning 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adjusting step of Binning to consider measurements of one or both of pH of the sludge during or after pre-treatment because adjusting the temperature or pH conditions of the hydrolysis tank would avoid the acidification reaction conditions and thus achieve the goal of Binning to avoid the hydrolysis being accompanied by acidification.

Regarding claim 6, Binning, as modified by Murthy, teaches the method of claim 5 further comprising adjusting one or both of the initial or subsequent temperature considering measurements of pH of the wastewater treatment plant (WWTP) sludge comprising waste activated sludge during or after pre-treatment (the hydrolysis is performed under specific surveillance and monitoring of the temperature and of the pH value; the reaction is controlled to avoid the hydrolysis being accompanied by acidification, where acidification takes place at pH values in the range of 3 to 5 and at temperatures in the range of 25°C to 65°C, this disclosure being interpreted to mean that the hydrolysis reaction conditions (temperature, pH) are monitored and adjusted to prevent pH and temperature values in the range which results in acidification) (see Binning, col. 7, lines 3-7 and 19-21; col. 8, lines 38-40).
Alternatively, Binning, as modified by Murthy, teaches the method of claim 5 further comprising adjusting one or both of the initial or subsequent temperature considering measurements of pH of the sludge during or after pre-treatment (see claim 5 above).

Regarding claim 7, Binning, as modified by Murthy, teaches the method of claim 5 further comprising adjusting one or both of the initial or subsequent temperature considering measurements of 

Regarding claim 8, Binning, as modified by Murthy, teaches the method of claim 1 comprising passing the wastewater treatment plant (WWTP) sludge comprising waste activated sludge in series through between 4 and 9 reactors (the apparatus of the invention comprises a sequence of vessels; the hydrolysis container can be provided as two or three sequential containers, followed by the acidification container 7) (see Binning, col. 10, lines 34-35 and 51-55; col. 6, lines 48-50).

Regarding claim 9, Binning, as modified by Murthy, teaches the method of claim 8 comprising heating the first reactor to the initial temperature (hydrolysis of different components are each carried out in sequentially connected containers, so the first container may operate from about 50 to 70 degrees centigrade for sugar hydrolysis or protein hydrolysis, or from about 80 to 100 degrees centigrade for hydrolysis of starches, or from about 30 to 50 degrees centigrade for fat hydrolysis) (see Binning, col. 6, lines 14-21 and 23-28).

Regarding claim 10, Binning, as modified by Murthy, teaches the method of claim 8 comprising heating or cooling at least one downstream reactor (hydrolysis of different components are each carried out in sequentially connected containers, so each container will require heating or cooling through a cooling agent or thermal medium for the associated hydrolysis temperature; the hydrolysis vessel 5 as well as containers 7,8,9 are equipped with a vertically standing double walled tube 5a, wherein a cooling 

Regarding claim 13, Binning, as modified by Murthy, teaches the method of claim 1 comprising treating the wastewater treatment plant (WWTP) sludge comprising waste activated sludge by way of a mechanical (cutting and comminuting plant 3) (see Binning, Fig. 2) or thermo-mechanical treatment (pre-heater 3a and heat exchanger 4a) (see Binning, col. 5, lines 3-5; Fig. 2) prior to the step of initially maintaining the sludge under generally anaerobic conditions (plant 3, pre-heater 3a and heat exchanger 4a are prior to the hydrolysis tank 5) (see Binning, Fig. 2).

Regarding claim 14, Binning, as modified by Murthy, teaches the method of claim 13, comprising mixing the wastewater treatment plant (WWTP) sludge comprising waste activated sludge at a sufficient shear to reduce the viscosity of the sludge and to heat the wastewater treatment plant (WWTP) sludge comprising waste activated sludge (the charging volume of the biomass is fed to the cutting plant 3 for the purpose of comminuting into smaller particle sizes (cutting and comminuting is interpreted to teach “mixing at a shear”), where the biomass is subjected to a heat addition as water vapor V injected in the charging region (per the instant Specification para. 0018, steam injection achieves viscosity reduction)) (see Binning, Fig. 2; col. 11, lines 6-13).

Regarding claim 15, Binning, as modified by Murthy, teaches the method of claim 13 wherein the mechanical or thermo-mechanical treatment heats the wastewater treatment plant (WWTP) sludge comprising waste activated sludge to less than 70°C (pre-heater 3a and heat exchanger 4a; the temperature of the comminuted biomass preferably is within 10 degrees of the temperature maintained in the following hydrolyzation tank, said hydrolyzation tank temperature may be 30 to 50 degrees 

Regarding claim 16, Binning, as modified by Murthy, teaches the method of claim 1 wherein the wastewater treatment plant (WWTP) sludge comprising waste activated sludge is subsequently maintained at a temperature in the range of 40 to 45°C (fat hydrolysis at an ambient temperature of from about 30 to 50 degrees centigrade; maintain the process temperature in the specific vessel at the desired temperature +/-5°C, and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Binning, col. 6, lines 19-21; col. 7, lines 24-25; see MPEP § 2144.05 I).

Regarding claim 17, Binning, as modified by Murthy, teaches the method of claim 13 wherein the mechanical or thermo-mechanical treatment heats the wastewater treatment plant (WWTP) sludge comprising waste activated sludge to less than 65°C (pre-heater 3a and heat exchanger 4a; the temperature of the comminuted biomass preferably is within 10 degrees of the temperature maintained in the following hydrolyzation tank, said hydrolyzation tank temperature may be 30 to 50 degrees centigrade for fat hydrolysis) (see Binning, col. 5, lines 3-5 and 12-16; col. 6, lines 19-21; Fig. 2).

Regarding claim 18, Binning, as modified by Murthy, teaches the method of claim 13 wherein the mechanical or thermo-mechanical treatment heats the wastewater treatment plant (WWTP) sludge comprising waste activated sludge to less than 60°C (pre-heater 3a and heat exchanger 4a; the temperature of the comminuted biomass preferably is within 10 degrees of the temperature maintained in the following hydrolyzation tank, said hydrolyzation tank temperature may be 30 to 50 degrees centigrade for fat hydrolysis) (see Binning, col. 5, lines 3-5 and 12-16; col. 6, lines 19-21; Fig. 2).

Regarding claim 19, Binning, teaches a method for pre-treating a wastewater treatment plant (WWTP) sludge comprising primary sludge (sewage sludge) (see Binning, col. 13, Summary Table) before anaerobic digestion (a hydrolyzation phase (5), followed by fermentation phases (7,8,9)) (see Abstract; Fig. 2), the method comprising the steps of: 
initially maintaining the WWTP sludge comprising primary sludge under anaerobic conditions at a temperature around 55 °C for a period of around 1.5 days and subsequently maintaining the WWTP sludge under anaerobic conditions at a temperature of around 42 °C for a period of around 1.5 days (anaerobic hydrolysis between 35° C. and 90° C.; sugar hydrolysis at a temperature from about 50 to 70 degrees centigrade; hydrolysis of proteins prefer a temperature of from about 50 to 70 degrees centigrade; where the process temperature in the specific vessel is maintained at the desired temperature +/-5°C; the reaction time is usually between 1 and 24 hours depending on the type of biomass, and thus operation at about 50 to 70 degrees centigrade +/-5°C for 24 hours teaches the claimed limitations) (see col. 5, line 57; col. 7, lines 24-25; col. 6, lines 8-21).
Binning does not explicitly teach the specific conditions of 55°C for 1.5 days and 42°C for 1.5 days, however, Binning discloses that the temperature and reaction time are result-effective variables (the reaction temperature for hydrolysis can be, for specific biomasses, decreased or increased; reaction time depends on the type of biomass) (see col. 6, lines 9-12) and that reaction times may be more than 24 hours or less than 1 hour (in col. 6, lines 10-11, the recitation of the term “usually” suggests a range wider than the disclosed range of 1 to 24 hours is possible). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the Binning reaction temperature and time during routine experimentation to optimize hydrolysis of the specific biomass being pre-treated (see MPEP § 2144.05 II.B) and making obvious the claimed initial and subsequent maintaining steps.

Murthy teaches a method for pre-treating a WWTP sludge comprising primary sludge and waste activated sludge before anaerobic digestion comprising the step of initially maintaining the WWTP sludge comprising waste activated sludge at a temperature around 55°C and subsequently maintaining the WWTP sludge comprising primary sludge and waste activated sludge at a temperature around 55°C (waste activated sludge and primary sludge feed a Thermal Hydrolysis before being mixed in an Anaerobic digester; temperature of wastewater solids is increased between 60 and 220 degrees Celsius (see para. 0004 and 0041).  
Additionally, Murthy further teaches that heating temperature and viscosities are result-effective variables (para. 0042: solids of overlapping viscosities can be heated in either temperature ranges to create the appropriate ‘mix’ of viscosity characteristics for anaerobic digestion; para. 0054: solid dilution or thickening is used to control viscosity of solids), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the temperature as viscosity varied with the sludge solids composition and solids treatment, such as dilution or thickening, during routine optimization of thermal hydrolysis for anaerobic digestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the WWTP sludge of Binning to include WWTP sludge comprising waste activated sludge, and primary sludge, as taught by Murthy because Murthy teaches diluted waste activated sludge undergoing pre-treatment at the Binning temperatures to achieve thermal hydrolysis ("a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close" (see MPEP § 2144.05 I); varying the treatment temperatures according to the ranges disclosed by Murthy and Binning to optimize the ‘mix’ of viscosity characteristics of the combined sludge, diluted by the Binning method (see Binning, col. 5, lines 55-56), for hydrolysis), where Binning 
Binning, as previously modified by Murthy, does not explicitly teach subsequently treating the WWTP sludge comprising primary sludge and waste activated sludge in an anaerobic digester.
Murthy further teaches the method further comprising treating the WWTP sludge comprising primary sludge and waste activated sludge in an anaerobic digester (waste activated sludge and primary sludge feed a Thermal Hydrolysis before being mixed in an Anaerobic digester) (see para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Binning, as modified by Murthy, to further comprise treating the WWTP sludge comprising primary sludge and waste activated sludge in an anaerobic digester because such a treatment of pre-treated waste sludge is known in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (US 7,452,466 B2) in view of Murthy et al. (US 2018/0086656 A1) as applied to claim 19 above, and further in view of Brookes et al. (GB 2496723, as cited in the IDS).

Regarding claim 20, Binning, as modified by Murthy, teaches the method of claim 19.
Binning, as modified by Murthy, does not explicitly teach wherein the anaerobic digester is a mesophilic anaerobic digester.
Brookes teaches a method for pre-treating a wastewater treatment plant (WWTP) sludge before anaerobic digestion, the method comprising the steps of initially maintaining the WWTP sludge at a temperature in the range of 55 to 62°C for a  period of between 0.5 and 3 days (stage (ii) is at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anaerobic digester of Binning, as modified by Murthy, to be a mesophilic anaerobic digester as taught by Brookes because the mesophilic anaerobic digester converts the pre-treated sludge into biogas, which reduces waste disposal while provides an energy source (see Brookes, p. 1, para. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 4, 2022